DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-9, 11-19 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a vest comprising the components required by independent claims 1, 17, 28 and 29.  Specifically, independent claims are directed to a vest comprising a breastplate (or gorget with respect to claim 28), vessel (or bladder with respect to claim 28), nozzle and sensor. With respect to claims 1 and 29, the sensor is an optical sensor configured to receive an encoded optical signal, and one or more processors coupled to the optical sensor configured to determine info in the encoded signal, select a response based on the information, send a signal based on the selected response, and enable liquid held in the vessel to be directed out of the vessel towards a wearer of the vest for a selected period of time.  A light source is optically coupled to the vessel, wherein a color of the light source is selected to light the vessel based on a team selected for the vest (claim 1).  Claim 29 defines the structural configuration/shape of the vessel (“bulbous protrusion extending from the front surface of the breastplate”), which is given criticality in applicant’s specification - - allows increased volume in the vessel (thus increased liquid). Claim 17 further requires a pump fluidly coupled to the vessel, the sensor electrically coupled to the pump and configured to sense IR light incident on the sensor to operate the pump. The nozzle faces upwardly, and a protrusion extends form a front surface for the breastplate, wherein an aperture is formed at partially in the protrusion and the vessel is at least partially located in the protrusion. Claim 28 further requires a bulbous protrusion extending from 
The claimed inventions enable play of a laser tag game in an outdoor environment, providing fun tactile feedback to the players (i.e. liquid spray).  One having ordinary skill in the art would not have found it obvious to modify a traditional laser tag vest in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Olson (US Pub. No. 2007/0056998) and Small et al. (US Pub. No. 2006/0287113).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael D Dennis/
Primary Examiner, Art Unit 3711